ON the trial it appeared that the contract on the part of the plaintiff to deliver, and the one on the part of the defendant to receive and pay for the stock, had been reduced to writing, and mutually signed and interchanged between the parties; and the former was the consideration of the latter or of the assumpsit by the defendant as charged in the declaration. The plaintiff could not produce the writing, and not having given notice to the defendant to produce -it, whereby to entitle himself to prove its contents, he was nonsuited.